Citation Nr: 0119312	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1978 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 1999.  
A hearing was held in February 2001 in Washington, D.C., 
before the undersigned, who was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
1991 & Supp. 2000).  


FINDINGS OF FACT

1.  Service connection for hypertension was denied by an 
unappealed rating decision of the RO in May 1988.  

2.  Evidence received since that determination bears 
substantially and directly on the matter in question, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's hypertension was initially manifested in 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  Hypertension was incurred in active peacetime service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show several occasions from July 1982 
to May 1984 on which diastolic blood pressure readings of 90 
or above were obtained.  Specifically, in July 1982, a blood 
pressure of 150/90 was recorded.  In October 1982, blood 
pressure readings of 130/90 and 140/90 were obtained on one 
occasion.  In March 1983, his blood pressure was 150/90.  In 
April 1984, a reading of 150/98 was obtained.  During this 
time, several diastolic readings below 90 were also obtained.  
In May 1984, several readings were obtained on various 
occasions, of 140/96, 135/85, 130/100, 140/80, and 134/78.  
On the separation examination in June 1984, a blood pressure 
of 138/82 was reported.  

In April 1988, the veteran underwent a VA examination, 
stating that he had had hypertension since 1984, with no 
treatment or current symptoms.  Current physical examination 
was within normal limits.  Blood pressure readings of 132/86, 
138/86, and 132/86 were obtained.  The diagnosis was history 
of hypertension.  

In August 1990, the veteran underwent a neurological 
evaluation by R. Peters, M.D., to evaluate headaches, which 
disclosed a blood pressure of 125/80.  On another 
neurological evaluation in February 1991, by K. Hennessey, 
M.D., a blood pressure of 140/100 was obtained.  

VA treatment records dated from January 1992 to September 
1993 show that in January 1992, his blood pressure was 
152/102.  The remaining blood pressure readings obtained 
after that date showed diastolic blood pressure below 90.   

On a VA examination in October 1998, it was noted that the 
veteran had borderline hypertension, diagnosed in April 1996.  
He was treated with medication.  His blood pressure on 
examination was 140/82 sitting, standing and lying down.  The 
pertinent diagnosis was hypertension.  Three days later the 
veteran returned for additional blood pressure readings, 
which were 150/90 sitting, 156/88 standing, and 150/88 in the 
supine position.  

In February 2001, the veteran appeared at a hearing before 
the undersigned.  He testified that he had been seen with 
high blood pressure in service, and that he was currently 
being treated with medication for high blood pressure.  

In March 2001, the veteran's treating VA physician provided a 
statement that having reviewed the veteran's medical records, 
it was as likely as not that his current diagnosis of 
hypertension is related to the hypertension noted in his 
miliary medical records.  

II.  Duty to Assist 

The veteran has been afforded a personal hearing, he has been 
apprised of the requirements to substantiate his claim, and 
the file contains sufficient evidence to make a decision on 
the claim.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

III.  New and Material Evidence

Entitlement to service connection for hypertension was denied 
by the RO in May 1988.  That decision is final.  38 U.S.C.A. 
§  7105 (West 1991); 38 C.F.R. § 3.104 (2000).  However, if 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Although 
in August 1999, the RO determined that there had been new and 
material evidence to reopen the claim for service connection 
for hypertension, the Board has an independent legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

Evidence of record at the time of the May 1988 determination 
consisted of service medical records which showed several 
isolated elevated blood pressure readings, with a normal 
reading obtained at separation, and the report of a VA 
examination of April 1988, which showed normal blood pressure 
readings.  Based on this evidence, service connection for 
hypertension was denied by rating decision dated in May 1988, 
as not shown on the last examination or at separation.  

Evidence received since then includes medical evidence 
showing a diagnosis of hypertension obtained on a VA medical 
examination in October 1998, and an opinion from a VA 
physician connecting the current hypertension to service.  
This additional evidence is "so significant that it must be 
considered in order to fairly decide the merits of a claim."  
38 C.F.R. § 3.156(a); Hodge.  Accordingly, the claim is 
reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old. 

III.  Service Connection-Merits

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of rating disabilities, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Here, 
hypertension was not diagnosed until several years after 
service, and the veteran's blood pressure at separation was 
normal.  In addition, his diastolic blood pressure was not 
predominantly 90 or more during service, and hypertension was 
not definitively diagnosed until 1996.  However, the veteran 
had several hypertensive readings in service, as well as 
isolated elevated blood pressure readings after service.  
Further, his VA treating physician has submitted an opinion 
indicating that it is at least as likely as not that the 
current hypertension is related to the inservice hypertensive 
readings.  Moreover, while the blood pressure readings 
obtained in connection with the October 1998 examination were 
not predominantly 90 or higher, it must be emphasized that he 
is taking medication to control his blood pressure.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the veteran.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  Only if a fair preponderance of the evidence is 
against the claim will the claim be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990); 38 C.F.R. § 3.102.  
Given this standard, the medical opinion which places the 
issue of a nexus to service at least in equipoise, when 
considered together with the inservice hypertensive blood 
pressure readings, the intermittent elevated readings after 
service, and an eventual diagnosis of hypertension, warrants 
a grant of service connection for hypertension.  


ORDER

Service connection for hypertension is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

